

113 HRES 416 IH: Encouraging the celebration of the month of June as LGBT Pride Month.
U.S. House of Representatives
2013-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 416IN THE HOUSE OF REPRESENTATIVESNovember 15, 2013Mr. Al Green of Texas (for himself, Mr. Polis, Mr. Cicilline, Mr. Sean Patrick Maloney of New York, Mr. Takano, Ms. Sinema, Mr. Pocan, Mr. Cleaver, Ms. Chu, Mr. Honda, Ms. Jackson Lee, Ms. Lee of California, Ms. Ros-Lehtinen, Mr. Lewis, Mr. Conyers, Mr. Ellison, Ms. Edwards, Mr. Hanna, Mr. Hastings of Florida, Ms. Speier, Mr. Gutiérrez, Mrs. Carolyn B. Maloney of New York, Mr. Grijalva, and Ms. Clarke) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONEncouraging the celebration of the month of June as LGBT Pride Month.Whereas the Honorable Barney Frank, Member of Congress from 1981 to 2013, is recognized as an honorary cosponsor of this resolution;Whereas Members of this Congress support the rights, freedoms, and equality of those who are lesbian, gay, bisexual, and transgender (LGBT);Whereas those who took a stand for human rights and dignity at the Stonewall Inn in New York City on June 28, 1969 are among the pioneers within this movement;Whereas the LGBT Stonewall protestors were subject to police harassment and invidious discrimination based on sexual orientation and gender identity;Whereas this decisive moment in history was followed by the creation of gay rights organizations in every major city in the United States within two years of the Stonewall uprising;Whereas the Stonewall uprising has been followed by many positive progressive historic moments;Whereas in December of 1973, the board of the American Psychiatric Association voted to remove homosexuality from its list of mental illnesses;Whereas in 1974, Elaine Noble became the first openly LGBT candidate elected to a state legislature in the United States when she won a seat in the Massachusetts House of Representatives;Whereas in 1975, the Civil Service Commission eliminated the ban on the employment of homosexuals in most Federal jobs;Whereas on January 8, 1978, Harvey Milk made national news when he was sworn in as an openly gay member of the San Francisco Board of Supervisors;Whereas in October of 1979, 75,000 people participated in the National March on Washington for Lesbian and Gay Rights to demand equal civil rights;Whereas in 1980, Democrats took a stance in support of gay rights at the Democratic National Convention;Whereas in October of 1987, thousands of activists took part in the National March on Washington to demand that President Reagan address the AIDS crisis;Whereas in 1987, Congressman Barney Frank of Massachusetts became the first Representative to voluntarily come out as an openly gay Member of Congress;Whereas in May of 1996, in Romer v. Evans, the United States Supreme Court decided that a Colorado constitutional amendment preventing the enactment of protections for gays and lesbians in that State was unconstitutional;Whereas at the turn of the century in 2000, Vermont became the first State in the country to legally recognize civil unions between gay and lesbian couples;Whereas on June 26, 2003, the Supreme Court of the United States ruled in Lawrence v. Texas, that under the 14th Amendment, States could not criminalize the private, intimate relationships of same-sex couples;Whereas on October 28, 2009, the Matthew Shepard and James Byrd, Jr. Hate Crimes Prevention Act was passed by Congress and signed into law by President Obama. The bill expanded existing Federal hate crimes laws to include crimes motivated by a victim's actual or perceived gender, sexual orientation, gender identity, or disability;Whereas in December of 2010, Congress approved and President Obama signed the repeal of the Don't Ask, Don't Tell law, allowing gays, lesbians, and bisexuals to serve openly in the United States Armed Forces;Whereas the year 2012 marked the first year that all 50 States in the United States had at least one openly LGBT elected official;Whereas on January 3, 2013, Tammy Baldwin of Wisconsin was sworn in as the first openly gay United States Senator;Whereas on June 26, 2013, the United States Supreme Court ruled, in United States v. Windsor, that section three of the Defense of Marriage Act (DOMA) was unconstitutional and that the Federal Government cannot discriminate against married lesbian and gay couples for the purposes of determining Federal benefits and protections; andWhereas on November 13, 2013, Hawaii became the 15th State to grant same-sex marriage, joining Massachusetts, Connecticut, Iowa, Vermont, New Hampshire, New York, Washington, Maryland, Maine, Rhode Island, Delaware, Minnesota, California, New Jersey, and the District of Columbia: Now, therefore, be itThat the House of Representatives—(1)recognizes that all Americans should be treated fairly and equally regardless of sexual orientation or gender identity;(2)acknowledges the struggle of the Stonewall protestors and countless other lesbian, gay, bisexual, and transgender people for equality;(3)encourages the celebration of LGBT Pride Month to provide a continuing opportunity for all people in the United States to learn about the discrimination and inequality that has faced, and continues to face, lesbian, gay, bisexual, and transgender people; and(4)agrees that the United States must continue to strive to ensure that the promise of equality is realized for all Americans.